                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

DANNA WETHJE,                                             *

        Plaintiff,                                        *

   v.                                                     *             Civil Action No. 8:18-cv-2424-PX

CACI INTERNATIONAL, INC.,                                 *

        Defendant.                          *
                                           ***
                               MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant CACI International, Inc.’s partial motion to

dismiss. ECF No. 3. The motion is fully briefed, and no hearing is necessary. See Loc. R.

105.6. For the following reasons, the motion, unopposed by Plaintiff, is GRANTED.

        Plaintiff Danna Wethje brought this employment discrimination case against her former

employer, alleging racial discrimination and disparate treatment in violation of 42 U.S.C. § 1981

and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. ECF No. 1 ¶¶ 38, 44.

Plaintiff alleges that she was terminated for discriminatory reasons. Id. ¶ 1. Although Plaintiff

now contends that she did not bring separate retaliation or hostile work environment claims, the

Complaint indeed states that “this is an action for unlawful discrimination, retaliation, and hostile

work environment.” Id. ¶ 5.

        Defendant moved to dismiss the retaliation and hostile work environment claims only.

ECF No. 3-1 at 1 & n.1.1 To the extent that the Complaint brought a retaliation or hostile work

environment claim, Plaintiff now makes clear that she did not intend to bring such claims. See

ECF No. 5 at 1. Given that Plaintiff does not oppose dismissal of these claims, and in fact argues

she never brought them in the first place, this Court on this 6th day of May 2019, hereby


        1
            Defendant did not move to dismiss Plaintiff’s other discrimination claims. Id.
ORDERS that:

         1. The Partial Motion to Dismiss filed by Defendant CACI International, Inc. (ECF

               No. 3) BE, and the same hereby IS, GRANTED; and

         2. The Clerk shall TRANSMIT copies of this Memorandum Opinion and Order to

               counsel for the parties.



5/6/2019_____________________                          ______/S/____________________
Date                                                   Paula Xinis
                                                       United States District Judge




                                            2
